
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3



Annex A

CAESARS ENTERTAINMENT, INC.

2004 LONG TERM INCENTIVE PLAN


 
  Page

--------------------------------------------------------------------------------

       Section    
1.    Purpose; Types of Awards; Construction.
 
A-1
2.    Definitions.
 
A-1
3.    Administration.
 
A-4
4.    Eligibility.
 
A-5
5.    Stock Subject to the Plan.
 
A-5
6.    Specific Terms of Awards.
 
A-6
7.    Change in Control Provisions.
 
A-8
8.    General Provisions.
 
A-9

--------------------------------------------------------------------------------






CAESARS ENTERTAINMENT, INC.

2004 LONG TERM INCENTIVE PLAN


        1.     Purpose; Types of Awards; Construction.

        The purposes of the Caesars Entertainment, Inc. 2004 Long Term Incentive
Plan (the "Plan") are to afford an incentive to directors, officers, employees
and consultants of Caesars Entertainment, Inc. (the "Company"), or any
Subsidiary of the Company or Related Entity that now exists or hereafter is
organized or acquired, to continue as directors, officers, employees or
consultants, as the case may be, to increase their efforts on behalf of the
Company and its Subsidiaries and Related Entities and to promote the success of
the Company's business. The Plan provides for the grant of stock options
(including "incentive stock options" and "nonqualified stock options"), stock
appreciation rights, restricted stock, restricted stock units and other
stock-based awards. The Plan is designed so that Awards granted hereunder
intended to comply with the requirements for "performance-based compensation"
under Section 162(m) of the Code may comply with such requirements, and the Plan
and Awards shall be interpreted in a manner consistent with such requirements.

        2.     Definitions.

        For purposes of the Plan, the following terms shall be defined as set
forth below:

        (a)   "Award" means any Option, SAR, Restricted Stock, Restricted Stock
Unit or Other Stock-Based Award granted under the Plan.

        (b)   "Award Agreement" means any written agreement, contract, or other
instrument or document evidencing an Award.

        (c)   "Board" means the Board of Directors of the Company.

        (d)   "Change in Control" means:

        (i)    An acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14 (d)(2) of the Exchange Act) (a "Person") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (1) the then outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (2) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities") (a "Control Purchase"); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security [conversion privilege] being so converted was itself acquired directly
from the Company, (2) any acquisition by the Company, (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, (4) any acquisition by any
corporation pursuant to a transaction which complies with clauses (1), (2) and
(3) of subsection (iii) of this Section 2(d), or (5) any acquisition by Barron
Hilton, the Charitable Remainder Unitrust created by Barron Hilton to receive
shares from the Estate of Conrad N. Hilton, or the Conrad N. Hilton Fund (the
"Hilton Acquirors"); or

        (ii)   A change in the composition of the Board such that the
individuals who, as of the effective date of the Plan, constitute the Board
(such Board shall be hereinafter referred to as the "Incumbent Board") cease for
any reason to constitute at least a majority of the Board; provided, however,
for purposes of this Section 2(d), that any individual who becomes a member of
the Board subsequent to the effective date of the Plan, whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of

A-1

--------------------------------------------------------------------------------






the Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board (any change described in this Section 2(d)(ii), "Board
Change"); or

        (iii)  The consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company ("Corporate Transaction"); excluding however, such a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than 60% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company, the Hilton Acquirors or such corporation resulting from
such Corporate Transaction) will beneficially own, directly or indirectly, 20%
or more of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) except to the extent that such ownership existed prior to the
Corporate Transaction and (3) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

        (iv)  The approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

        (e)   "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

        (f)    "Committee" means the Compensation Committee of the Board, unless
a committee is established by the Board to administer the Plan, the composition
of which shall at all times satisfy the provisions of Rule 16b-3 and
Section 162(m) of the Code.

        (g)   "Company" means Caesars Entertainment, Inc., a corporation
organized under the laws of the State of Delaware, or any successor corporation.

        (h)   "Covered Employee" shall have the meaning set forth in
Section 162(m)(3) of the Code.

        (i)    "Effective Date" means the date upon which the Plan is approved
by the stockholders of the Company.

        (j)    "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, and as now or hereafter construed, interpreted and
applied by regulations, rulings and cases.

A-2

--------------------------------------------------------------------------------






        (k)   "Fair Market Value" means, as of any given date, the mean between
the highest and lowest reported sales price of the Stock on the New York Stock
Exchange Composite Tape or, if not listed on such exchange, on any other
national securities exchange on which the Stock is listed or on NASDAQ. If there
is no regular public trading market for such Stock, the Fair Market Value of the
Stock shall be determined by the Committee in good faith.

        (l)    "Grantee" means a person who, as a director, officer, employee or
consultant of the Company, a Subsidiary of the Company or a Related Entity, has
been granted an Award under the Plan.

        (m)  "ISO" means any Option intended to be and designated as an
incentive stock option within the meaning of Section 422 of the Code.

        (n)   "NQSO" means any Option that is not designated as an ISO.

        (o)   "Option" means a right, granted to a Grantee under
Section 6(b)(i), to purchase shares of Stock. An Option may be either an ISO or
an NQSO, provided that ISOs may be granted only to employees of the Company or a
Subsidiary of the Company.

        (p)   "Other Stock-Based Award" means a right or other interest granted
to a Grantee under the Plan that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Stock,
including but not limited to (i) unrestricted Stock awarded as a bonus or upon
the attainment of Performance Goals or otherwise as permitted under the Plan,
and (ii) a right granted to a Grantee to acquire Stock from the Company
containing terms and conditions prescribed by the Committee.

        (q)   "Performance Goals" means performance goals based upon one or more
of the following business criteria for the Company as a whole, or any of its
Subsidiaries or Related Entities on an absolute or relative basis: (i) earnings
including operating income, earnings before or after taxes, earnings before or
after interest, depreciation, amortization, or extraordinary or special items;
(ii) earnings per common share (basic or diluted); (iii) return on assets (gross
or net), return on investment, return on capital, or return on equity;
(iv) return on revenues; (v) cash flow, free cash flow, cash flow return on
investment (discounted or otherwise), net cash provided by operations, or cash
flow in excess of cost of capital; (vi) economic value created; (vii) operating
margin or profit margin; (viii) stock price or total stockholder return;
(ix) cost targets, reductions and savings, productivity and efficiencies; and
(x) strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration or market share, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions.
In addition, and provided such is consistent with the goal of providing for
deductibility under the Code, performance goals for incentive awards to Covered
Employees may be based upon a participant's attainment of personal professional
objectives. Such objectives may include any of the foregoing performance goals,
the implementation of policies and plans, the negotiation of transactions, and
the development of long-term business goals. Measuring the performance of the
Company or a participant's against these performance goals established by the
Committee will be objectively determinable. In addition, unless otherwise
determined by the Committee at the time the performance goals are established,
performance will be determined (to the extent applicable) according to generally
accepted accounting principles in existence on the date on which the performance
goals are established and without regard to any changes in such principles after
such date. Performance Goals may relate to all or any portion of a Performance
Period.

        (r)   "Performance Period" means a period of time determined by the
Committee that is no less than twelve months.

A-3

--------------------------------------------------------------------------------






        (s)   "Plan" means this Caesars Entertainment, Inc. 2004 Long Term
Incentive Plan, as amended from time to time.

        (t)    "Plan Year" means a calendar year.

        (u)   "Prior Plans" means, collectively, the Park Place Entertainment
Corporation 1998 Stock Incentive Plan, Park Place Entertainment Corporation 1998
Independent Director Stock Option Plan and the Park Place Entertainment
Corporation Supplemental Retention Plan.

        (v)   "Related Entity" means any business, corporation, limited
liability Company or other entity in which the Company, or a Subsidiary of the
Company, holds at least 25% ownership interest, directly or indirectly.

        (w)  "Restricted Stock" means an Award of shares of Stock to a Grantee
under Section 6(d) that may be subject to certain restrictions and to a risk of
forfeiture.

        (x)   "Restricted Stock Unit" means a right granted to a Grantee under
Section 6(e) to receive Stock or cash at the end of a specified deferral period,
which right may be conditioned on the satisfaction of specified performance or
other criteria.

        (y)   "Rule 16b-3" means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.

        (z)   "Securities Act" means the Securities Act of 1933, as amended from
time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.

        (aa) "Stock" means shares of the common stock, par value $0.01 per
share, of the Company.

        (bb) "Stock Appreciation Right" or "SAR" means the right, granted to a
Grantee under Section 6(c), to be paid an amount measured by the appreciation in
the Fair Market Value of Stock from the date of grant to the date of exercise of
the right.

        (cc) "Subsidiary" means a "subsidiary corporation," whether now or
hereafter existing, as defined in Section 424(f) of the Code.

        3.     Administration.

        The Plan shall be administered by the Committee. The Committee shall
have the authority in its discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards shall be granted; to determine the type and
number of Awards to be granted, the number of shares of Stock to which an Award
may relate and the terms, conditions, restrictions and performance criteria
relating to any Award; to determine Performance Goals no later than such time as
required to ensure that an underlying Award which is intended to comply with the
requirements of Section 162(m) of the Code so complies; to determine whether, to
what extent, and under what circumstances an Award may be settled, cancelled,
forfeited, exchanged, or surrendered; to make adjustments in the terms and
conditions of, and the Performance Goals (if any) included in, Awards; to
designate Related Entities; to construe and interpret the Plan and any Award; to
prescribe, amend and rescind rules and regulations relating to the Plan; to
determine the terms and provisions of the Award Agreements (which need not be
identical for each Grantee); and to make all other determinations deemed
necessary or advisable for the administration of the Plan. The Committee may
delegate its authority to grant awards under the Plan to individuals who are not
executive officers of the Company, subject to such conditions determined by the
Committee to such person(s) as the Committee shall determine. Notwithstanding
the foregoing, neither the Board, the Committee nor their respective delegates
shall have the authority to

A-4

--------------------------------------------------------------------------------




reprice (or cancel and regrant) any Option or, if applicable, other Award at a
lower exercise, base or purchase price without first obtaining the approval of
the Company's stockholders.

        The Committee may appoint a chairperson and a secretary and may make
such rules and regulations for the conduct of its business as it shall deem
advisable, and shall keep minutes of its meetings. The Committee may delegate to
one or more of its members or to one or more agents such administrative duties
as it may deem advisable, and the Committee or any person to whom it has
delegated duties as aforesaid may employ one or more persons to render advice
with respect to any responsibility the Committee or such person may have under
the Plan. All decisions, determinations and interpretations of the Committee
shall be final and binding on all persons, including the Company, any Subsidiary
of the Company, any Related Entity or Grantee (or any person claiming any rights
under the Plan from or through any Grantee) and any stockholder.

        No member of the Board, the Committee or any of respective delegates
shall be liable for any action taken or determination made in good faith with
respect to the Plan or any Award granted hereunder.

        4.     Eligibility.

        Awards may be granted to selected directors, officers, employees or
consultants of the Company, any Subsidiary of the Company or any Related Entity,
in the discretion of the Committee. In determining the persons to whom Awards
shall be granted and the type of any Award (including the number of shares to be
covered by such Award), the Committee shall take into account such factors as
the Committee shall deem relevant in connection with accomplishing the purposes
of the Plan.

        5.     Stock Subject to the Plan.

        The maximum number of shares of Stock reserved for the grant of Awards
under the Plan shall, subject to adjustment as provided herein, be 20 million
shares. If, subsequent to the Effective Date, any shares of Stock subject to an
Award are forfeited, cancelled, exchanged or surrendered or if an Award
otherwise terminates or expires without a distribution of shares to the Grantee,
the shares of stock with respect to such Award shall, to the extent of any such
forfeiture, cancellation, exchange, surrender, termination or expiration, be
available for Awards under the Plan. No more than 5 million shares of Stock may
be made subject to Options to a single individual in a single Plan Year, subject
to adjustment as provided herein, and no more than 10 million shares of Stock
may be made subject to stock-based awards other than Options (including
non-tandem SARs, Restricted Stock and Restricted Stock Units or Other
Stock-Based Awards denominated in shares of Stock) to a single individual in a
single Plan Year, in either case, subject to adjustment as provided herein.
Shares available under the Plan may, in whole or in part, be authorized but
unissued shares or shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise. Upon the
exercise of any Award granted in tandem with any Awards, such related Awards
shall be cancelled to the extent of the number of shares of Stock as to which
the Award is exercised and, notwithstanding the foregoing, such number of shares
shall no longer be available for Awards under the Plan.

        In the event that the Committee shall determine that any dividend or
other distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(i) the maximum number and kind of shares of Stock or other property (including
cash) that may thereafter be issued in connection with Awards under the Plan or
to any particular Grantee, (ii) the number and kind of shares of Stock or other
property (including cash) issued or issuable in respect of outstanding Awards,
(iii) the exercise price, grant price, or purchase price relating to any Award;
provided, that, with respect

A-5

--------------------------------------------------------------------------------




to ISOs, such adjustment shall be made in accordance with Section 424(h) of the
Code; and (iv) the Performance Goals applicable to outstanding Awards.

        6.     Specific Terms of Awards.

        (a)   General. The term of each Award shall be for such period as may be
determined by the Committee. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company, a Subsidiary of the Company
or Related Entity upon the grant, maturation, or exercise of an Award may be
made in such forms as the Committee shall determine at the date of grant or
thereafter, including, without limitation, cash, Stock, or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis. The Committee may make rules relating to installment or deferred payments
with respect to Awards, including the rate of interest to be credited with
respect to such payments. In addition to the foregoing, the Committee may impose
on any Award or the exercise thereof, at the date of grant or thereafter, such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine.

        (b)   Options. The Committee is authorized to grant Options to Grantees
on the following terms and conditions:

        (i)    Type of Award. The Award Agreement evidencing the grant of an
Option under the Plan shall designate the Option as an ISO or an NQSO.

        (ii)   Exercise Price. The exercise price per share of Stock purchasable
under an Option shall be determined by the Committee, but in no event shall the
exercise price per share of any Option be less than the Fair Market Value of a
share of Stock on the date of grant of such Option. The exercise price for Stock
subject to an Option may be paid in cash or by an exchange of Stock previously
owned by the Grantee for at least six months, through a "broker cashless
exercise" procedure approved by the Committee (to the extent permitted by law),
or a combination of the above, in any case in an amount having a combined value
equal to such exercise price.

        (iii)  Term and Exercisability of Options. Options shall be exercisable
over the exercise period (which shall not exceed ten years from the date of
grant), at such times and upon such conditions as the Committee may determine,
as reflected in the Award Agreement; provided that, the Committee shall have the
authority to accelerate the exercisability of any outstanding Option at such
time and under such circumstances as it, in its sole discretion, deems
appropriate. An Option may be exercised to the extent of any or all full shares
of Stock as to which the Option has become exercisable, by giving written notice
of such exercise to the Committee or its designated agent.

        (iv)  Termination of Employment, etc. An Option may not be exercised
unless the Grantee is then a director of, in the employ of, or then maintains a
consulting relationship with, the Company, a Subsidiary of the Company or a
Related Entity, and unless the Grantee has remained continuously so employed, or
continuously maintained such relationship, since the date of grant of the
Option; provided that, the Award Agreement may contain provisions extending the
exercisability of Options, in the event of specified terminations of employment
or service, to a date not later than the expiration date of such Option.

        (v)   Other Provisions. Options may be subject to such other conditions
including, but not limited to, restrictions on transferability of the shares
acquired upon exercise of such Options, as the Committee may prescribe in its
discretion or as may be required by applicable law.

A-6

--------------------------------------------------------------------------------






        (c)   SARs. The Committee is authorized to grant SARs to Grantees on the
following terms and conditions:

        (i)    In General. SARs may be granted independently or in tandem with
an Option. Unless the Committee determines otherwise, an SAR (1) granted in
tandem with an NQSO may be granted at the time of grant of the related NQSO or
at any time thereafter or (2) granted in tandem with an ISO may only be granted
at the time of grant of the related ISO. An SAR granted in tandem with an Option
shall be exercisable only to the extent the underlying Option is exercisable.
Payment of an SAR may made in cash, Stock, or property as specified in the Award
or determined by the Committee.

        (ii)   SARs. An SAR shall confer on the Grantee a right to receive an
amount with respect to each share subject thereto, upon exercise thereof, equal
to the excess of (1) the Fair Market Value of one share of Stock on the date of
exercise over (2) the grant price of the SAR (which in the case of an SAR
granted in tandem with an Option shall be equal to the exercise price of the
underlying Option, and which in the case of any other SAR shall be such price as
the Committee may determine).

        (d)   Restricted Stock. The Committee is authorized to grant Restricted
Stock to Grantees on the following terms and conditions:

        (i)    Issuance and Restrictions. Restricted Stock shall be subject to
such restrictions on transferability and other restrictions, if any, as the
Committee may impose at the date of grant or thereafter, which restrictions may
lapse separately or in combination at such times, under such circumstances, in
such installments, or otherwise, as the Committee may determine. The Committee
may place restrictions on Restricted Stock that shall lapse, in whole or in
part, only upon the attainment of Performance Goals. Except to the extent
restricted under the Award Agreement relating to the Restricted Stock, a Grantee
granted Restricted Stock shall have all of the rights of a stockholder
including, without limitation, the right to vote Restricted Stock and the right
to receive dividends thereon.

        (ii)   Forfeiture. Upon termination of employment with or service to the
Company, a Subsidiary of the Company or a Related Entity, or upon termination of
the consulting or director relationship, as the case may be, during the
applicable restriction period, Restricted Stock and any accrued but unpaid
dividends that are then subject to restrictions shall be forfeited; provided
that, the Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Restricted Stock will be waived in whole or in
part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of
Restricted Stock.

        (iii)  Certificates for Stock. Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Stock are registered in the name of the
Grantee, such certificates shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock, and the
Company shall retain physical possession of the certificate.

        (iv)  Dividends. Dividends paid on Restricted Stock shall be either paid
at the dividend payment date, or deferred for payment to such date as determined
by the Committee, in cash or in shares of unrestricted Stock having a Fair
Market Value equal to the amount of such dividends. Stock distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.

A-7

--------------------------------------------------------------------------------






        (e)   Restricted Stock Units. The Committee is authorized to grant
Restricted Stock Units to Grantees, subject to the following terms and
conditions:

        (i)    Award and Restrictions. Delivery of Stock or cash, as determined
by the Committee, will occur upon expiration of the deferral period specified
for Restricted Stock Units by the Committee. The Committee may place
restrictions on Restricted Stock that shall lapse, in whole or in part, only
upon the attainment of Performance Goals.

        (ii)   Forfeiture. Upon termination of employment with the Company, a
Subsidiary of the Company or a Related Entity, or termination of the director or
consulting relationship during the applicable deferral period or portion thereof
to which forfeiture conditions apply, or upon failure to satisfy any other
conditions precedent to the delivery of Stock or cash to which such Restricted
Stock Units relate, all Restricted Stock Units and any accrued but unpaid
dividend equivalents that are then subject to deferral or restriction shall be
forfeited; provided that, the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Restricted Stock Units will be waived in
whole or in part in the event of termination resulting from specified causes,
and the Committee may in other cases waive in whole or in part the forfeiture of
Restricted Stock Units.

        (f)    Other Stock-Based Awards. The Committee is authorized to grant
Awards to Grantees in the form of Other Stock-Based Awards, as deemed by the
Committee to be consistent with the purposes of the Plan. Awards granted
pursuant to this paragraph may be granted with value and payment contingent upon
Performance Goals. The Committee shall determine the terms and conditions of
such Awards at the date of grant or thereafter. Payments earned hereunder may be
decreased or, with respect to any Grantee who is not a Covered Employee,
increased in the sole discretion of the Committee based on such factors as it
deems appropriate. No payment shall be made prior to the certification by the
Committee that the Performance Goals have been attained. The Committee may
establish such other rules applicable to the Other Stock-Based Awards to the
extent not inconsistent with Section 162(m) of the Code.

        7.     Change in Control Provisions.

        Unless otherwise determined by the Committee and evidenced in an Award
Agreement, in the event of a Change in Control:

        (a)   any Award carrying a right to exercise that was not previously
vested and exercisable shall become fully vested and exercisable; and

        (b)   the restrictions, deferral limitations, payment conditions, and
forfeiture conditions applicable to any other Award granted under the Plan shall
lapse and such Awards shall be deemed fully vested, and any performance
conditions imposed with respect to Awards shall be deemed to be fully achieved.

A-8

--------------------------------------------------------------------------------



        8.     General Provisions.

        (a)   Nontransferability. Unless otherwise provided in an Award
Agreement, Awards shall not be transferable by a Grantee except by will or the
laws of descent and distribution and shall be exercisable during the lifetime of
a Grantee only by such Grantee or his guardian or legal representative.

        (b)   No Right to Continued Employment, etc. Nothing in the Plan or in
any Award, any Award Agreement or other agreement entered into pursuant hereto
shall confer upon any Grantee the right to continue in the employ of or to
continue as consultant or director of the Company, any Subsidiary of the Company
or any Related Entity or to be entitled to any remuneration or benefits not set
forth in the Plan or such Award Agreement or other agreement or to interfere
with or limit in any way the right of the Company, Subsidiary of the Company or
Related Entity to terminate such Grantee's employment, or consulting or director
relationship.

        (c)   Taxes. The Company, any Subsidiary of the Company or any Related
Entity is authorized to withhold from any Award granted, any payment relating to
an Award under the Plan, including from a distribution of Stock, or any other
payment to a Grantee, amounts of withholding and other taxes due in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Grantees to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award. This authority shall include authority to withhold or
receive Stock or other property and to make cash payments in respect thereof in
satisfaction of a Grantee's tax obligations. The Committee may provide in the
Award Agreement that in the event that a Grantee is required to pay any amount
to be withheld in connection with the issuance of shares of Stock in settlement
or exercise of an Award, the Grantee may satisfy such obligation (in whole or in
part) by electing to have a portion of the shares of Stock to be received upon
settlement or exercise of such Award equal to the minimum amount required to be
withheld.

        (d)   Stockholder Approval; Amendment and Termination.

        (i)    The Plan shall take effect upon its approval by the stockholders
of the Company at a meeting of such stockholders at which such issue is
considered and voted upon. In the event that the stockholders of the Company do
not approve the Plan, then upon such event the Plan and all rights hereunder
shall immediately terminate, no Grantee (or any permitted transferee thereof)
shall have any rights under the Plan or any Award Agreement, and all shares
reserved under Prior Plans shall remain available under such Prior Plans in
accordance with the terms of such Prior Plans.

        (ii)   The Board may at any time and from time to time alter, amend,
suspend, or terminate the Plan in whole or in part; provided, however, that an
amendment that requires stockholder approval in order for the Plan to continue
to comply with Section 162(m) or any other law, regulation or stock exchange
requirement shall not be effective unless approved by the requisite vote of
stockholders. Notwithstanding the foregoing, no amendment to or termination of
the Plan shall affect adversely any of the rights of any Grantee, without such
Grantee's consent, under any Award theretofore granted under the Plan.

        (e)   Expiration of Plan. Unless earlier terminated by the Board
pursuant to the provisions of the Plan, the Plan shall expire on the tenth
anniversary of the Effective Date. No Awards shall be granted under the Plan
after such expiration date. The expiration of the Plan shall not affect
adversely any of the rights of any Grantee, without such Grantee's consent,
under any Award theretofore granted.

A-9

--------------------------------------------------------------------------------



        (f)    Deferrals. The Committee shall have the authority to establish
such procedures and programs that it deems appropriate to provide Grantees with
the ability to defer receipt of cash, Stock or other property payable with
respect to Awards granted under the Plan.

        (g)   No Rights to Awards; No Stockholder Rights. No Grantee shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. Except as provided specifically herein, a
Grantee or a transferee of an Award shall have no rights as a stockholder with
respect to any shares covered by the Award until the date of the issuance of a
stock certificate to him for such shares.

        (h)   Unfunded Status of Awards. The Plan is intended to constitute an
"unfunded" plan for incentive and deferred compensation. With respect to any
payments not yet made to a Grantee pursuant to an Award, nothing contained in
the Plan or any Award shall give any such Grantee any rights that are greater
than those of a general creditor of the Company.

        (i)    No Fractional Shares. No fractional shares of Stock shall be
issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, other Awards, or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

        (j)    Regulations and Other Approvals.

        (i)    The obligation of the Company to sell or deliver Stock with
respect to any Award granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

        (ii)   Each Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.

        (iii)  In the event that the disposition of Stock acquired pursuant to
the Plan is not covered by a then current registration statement under the
Securities Act and is not otherwise exempt from such registration, such Stock
shall be restricted against transfer to the extent required by the Securities
Act or regulations thereunder, and the Committee may require a Grantee receiving
Stock pursuant to the Plan, as a condition precedent to receipt of such Stock,
to represent to the Company in writing that the Stock acquired by such Grantee
is acquired for investment only and not with a view to distribution.

        (iv)  The Committee may require a Grantee receiving Stock pursuant to
the Plan, as a condition precedent to receipt of such Stock, to enter into a
stockholder agreement or "lock-up" agreement in such form as the Committee shall
determine is necessary or desirable to further the Company's interests.

        (k)   Governing Law. The Plan and all determinations made and actions
taken pursuant hereto shall be governed by the laws of the State of Delaware
without giving effect to the conflict of laws principles thereof.

A-10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



Annex A CAESARS ENTERTAINMENT, INC. 2004 LONG TERM INCENTIVE PLAN
CAESARS ENTERTAINMENT, INC. 2004 LONG TERM INCENTIVE PLAN
